DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 230 (Figure 2), 606B (Figure 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figure 6, 604a points to a flat end of rupture disk 604, but is described in the specification as a bayonet. It cannot be determined if 604a should be directed to the bayonet 606a, or is extraneous.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 127-135 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton, et al. US2014/0238666 in view of Skinner, et al. US2011/0232917.
Walton, et al. teaches an apparatus for disposition within a well bore comprising:
a downhole tool 10;
an actuation system 100 (Figure 3);
a first sensor 40 disposed for sensing a wirelessly transmitted signal, and coupled to the actuation system such that, in response to the sensing of the transmitted signal by the first sensor, the actuation system actuates operation of the downhole tool ¶0043;
and
a second sensor (wherein a plurality of redundant sensors are described in ¶0071) disposed for sensing a wirelessly transmitted signal, and coupled to the actuation system such that, in response to the sensing of the transmitted signal by the second sensor, the actuation system actuates operation of the downhole tool;
wherein, relative to the central longitudinal axis of the housing passage, the

Walton, et al. does not teach using a first and second pressure sensor.
Skinner, et al. teaches that it is known in the art to use pressure pulses as an alternative means of wireless communication in a wellbore tool ¶0053. Pressure pulses are detected by a pressure sensor ¶0052.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Walton, et al. in view of Skinner, et al. to use pressure pulses as a known wireless communication alternative to magnetic signals, and to replace the first and second sensors of Walton, et al. to be pressure sensors to detect the transmitted pressure pulses. 
The first sensor is disposed in communication with the housing passage for sensing a wirelessly transmitted signal that is transmitted through the housing passage  as shown at least in Figure 3; and
the second sensor is disposed in communication with the housing passage for sensing a wirelessly transmitted signal that is transmitted through the housing passage, when including the above described redundant sensors.
The downhole tool includes a flow controller (such as sleeve 32);
the operation of the downhole tool, includes an opening (the port in the sleeve) of the flow controller.
The downhole tool further includes: 
a housing 30;

a flow communicator 28 for effecting flow communication between a subterranean formation and the housing passage;
the flow communicator and the flow controller co-operatively configured for disposition in a closed configuration Figure 3, wherein, in the closed configuration, the flow communicator is disposed in a closed condition;
the operation of the downhole tool, which is actuatable by the actuation system in response to the sensing of the transmitted signal by the first sensor, includes a change in the co-operative disposition between the flow communicator and the flow controller, with effect that there is a change in the condition of the flow communicator from the closed condition to an open condition (Figure 4); and
the operation of the downhole tool, which is acutatable by the actuation system in response to the sensing of the transmitted signal by the second sensor, includes a change in the co-operative disposition between the flow communicator and the flow controller, with effect that there is a change in the condition of the flow communicator from the closed condition to an open condition as shown in Figure 3 versus Figure 4.
The flow controller includes a first flow control member and a second flow control member as described in ¶0038 where the housing 30 can have one or more sleeves, which teaches additional sleeves/flow control members;
the change in the co-operative disposition between the flow communicator and the flow controller, actuated in response to the sensing of the transmitted signal by the first sensor, with effect that there is a change in the condition of the flow communicator from the closed condition to an open condition, includes a displacement of the first flow 
the change in the co-operative disposition between the flow communicator and the flow controller, actuated in response to the sensing of the transmitted signal by the second sensor, with effect that there is a change in the condition of the flow communicator from the closed condition to an open condition, includes a displacement of the first flow control member relative to the flow communicator when incorporating the above described redundant sensor 40.
The actuation system includes a first actuation subsystem (upper 44) and a second actuation (lower 44) subsystem Figure 9;
the coupling of the first sensor to the actuation system includes a coupling of the first sensor to the first actuation subsystem, and the coupling of the first sensor to the first actuation subsystem is such that, in response to the sensing of the transmitted signal by the first sensor, the first actuation subsystem actuates the operation of the downhole tool as described above; and
the coupling of the second sensor to the actuation system includes a coupling of the second sensor to the second actuation subsystem (Figure 1 shows multiple injection systems 16a-e, in which the second sensor and second actuation subsystem can be selected from any of these), and the coupling of the second sensor to the second actuation subsystem is such that, in response to the sensing of the transmitted signal by the second sensor, the second actuation subsystem actuates the operation of the downhole tool, when considering the system 16 as described above and shown at least in Figure 3.

Regarding claims 129, 134, and 135, Walton, et al. teaches the invention substantially as claimed, as described above, but does not teach that the angular spacing between the first sensor and the second sensor is between about 45 degrees and about 315 degrees; relative to the central longitudinal axis of the housing passage, the first actuation subsystem is angularly spaced from the second actuation subsystem; 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angular orientation limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
It would have been obvious to one having ordinary skill in the art to rearrange the actuation subsystems to be angularly spaced from each other, since it has been held In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Claims 142-144 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton, et al. in view of Easter US2010/0219845.
Walton, et al. teaches the invention substantially as claimed, as described above, but does not teach that in response to determining that one of the first signal sensor and the second signal sensor is operating normally and that the other one of the first signal sensor and the second signal sensor is operating abnormally:
maintain the one of the first signal sensor and the second signal sensor, that is operating normally, in a listening mode for monitoring for a wirelessly transmitted signal for activating the respective first actuation subsystem or second actuation subsystem; and either: (i) cease monitoring of the other one of the first signal sensor or the second signal sensor or (ii) switch the other one of the first signal sensor or the second signal sensor from the listening mode to a sleep mode.
Easter teaches a system that runs diagnostics on sensors, and in response to determining that one of the first signal sensor and the second signal sensor is operating normally and that the other one of the first signal sensor and the second signal sensor is operating abnormally (error detection ¶0019):
maintain the one of the first signal sensor and the second signal sensor, that is operating normally, in a listening mode (step 54, yes sequence moves back to S1 to use the sensor) for monitoring for a wirelessly transmitted signal for activating the respective 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Walton, et al. in view of Easter to run diagnostics on the sensors and detect a sensor error and put the sensor that has an error into a sleep mode, as a known means for managing malfunctioning sensors, and wherein a functioning sensor will continue to operate (the claimed listening mode).
Response to Arguments
Applicant’s arguments, see remarks, filed 1/22/2021, with respect to the rejection(s) of claim(s) 127-135 under Walton, et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walton, et al. in view of Skinner, et al.
Applicant’s arguments, see remarks, filed 1/22/2021, with respect to the rejection(s) of claim(s) 142-144 under Walton, et al. and in view of Skinner, et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walton, et al. in view of Easter.
Allowable Subject Matter
Claims 13-141 and 145-148 are allowed.
Claim 149 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Walton, et al. does not teach a first actuation system and a second actuation system each with fluid-communicating passages that communicate fluid pressure from the actuating fluid supply conductor to the downhole tool, wherein each are angularly spaced from each other. Modification would not be obvious as the two actuation systems of Walton, et al. as presented in Figure 9 are held in the same angular position, and are used to permit drainage of hydraulic pressure from the downhole tool, not to operate by communicate pressure from the fluid supply conductor. Similarly, Walton, et al. does not teach that the first and second actuation systems are activated based on whether each is determined to be in a desirable orientation, as both actuation subsystems of Figure 9 of Walton, et al. are required in that embodiment to operate the valve. Modification would destroy the invention for it’s intended purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        4/2/2021